914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lonnie Lamont GRIFFIN, Defendant-Appellant.
No. 90-1670.
United States Court of Appeals, Sixth Circuit.
July 13, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant Lonnie Lamont Griffin is charged with conspiracy to distribute in excess of one million dollars of cocaine (21 U.S.C. Sec. 846), four counts of possession of cocaine with intent to distribute (21 U.S.C. Sec. 841(a)(1)), and possession of a firearm by a convicted felon (18 U.S.C. Sec. 922(g)).  Griffin now appeals the district court's order affirming the denial of pretrial bail.  The government has filed a brief opposing the defendant's release.


2
Upon consideration of the relevant documents, we conclude that the district court did not err in ordering the defendant's continued detention.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The district court's order is affirmed.